Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 30th day of July 2012
between Alkermes, Inc., a Pennsylvania corporation (the “Company”), and Rebecca
J. Peterson of Watertown, Massachusetts (“Executive”).

 

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Employment.  The term of this Agreement shall extend from
July 30, 2012 (the “Commencement Date”) until this Agreement is terminated by
either the Executive or the Company pursuant to Paragraph 4.  The term of this
Agreement may be referred to herein as the “Period of Employment.”

 

2.             Position and Duties.  During the Period of Employment, Executive
shall serve as Senior Vice President, Corporate Communications, Alkermes, Inc. ,
and shall have supervision and control over and responsibility for the
day-to-day business and affairs of those functions and operations of the Company
and shall have such other powers and duties as may from time to time be
prescribed by the Board of Directors (the “Board”) of Alkermes plc ,the parent
company of the Company, the Chief Executive Officer of Alkermes plc (the “CEO”),
or other authorized executives, provided that such duties are consistent with
Executive’s position or other positions that she may hold from time to time. 
Executive shall devote her  full working time and efforts to the business and
affairs of the Company.

 

3.             Compensation and Related Matters.

 

(a)           Base Salary.  Executive’s initial annual base salary shall be
$320,000.  Executive’s base salary shall be redetermined annually by the
Compensation Committee of the Board (the “Compensation Committee”).  The base
salary in effect at any given time is referred to herein as “Base Salary.”  The
Base Salary shall be payable in substantially equal bi-weekly installments.

 

(b)           Incentive Compensation.  Executive shall be eligible to receive
cash incentive compensation as determined by the Compensation Committee from
time to time, and shall also be eligible to participate in such incentive
compensation plans as the Compensation Committee shall determine from time to
time.

 

(c)           Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by her in performing
services hereunder during the Period of Employment, in accordance with the
policies and procedures then in effect and established by the Company.

 

--------------------------------------------------------------------------------


 

(d)           Other Benefits.  During the Period of Employment, Executive shall
be entitled to continue to participate in or receive benefits under all of the
Company’s Employee Benefit Plans in effect on the date hereof, as these plans or
arrangements may thereafter be amended from time to time.  As used herein, the
term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  Executive shall have the right in accordance with
applicable law and the Company’s long-term disability plan to elect to pay the
premiums for her disability coverage with after-tax dollars.  During the Period
of Employment, Executive shall be entitled to participate in or receive benefits
under any Employee Benefit Plan or arrangement which may, in the future, be made
available by the Company to its executives and key management employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement.  Any payments or benefits payable to
Executive under a plan or arrangement referred to in this Subparagraph 3(d) in
respect of any calendar year during which Executive is employed by the Company
for less than the whole of such year shall, unless otherwise provided in the
applicable plan or arrangement, be prorated in accordance with the number of
days in such calendar year during which she is so employed.  Should any such
payments or benefits accrue on a fiscal year (rather than calendar year) basis,
then the proration in the preceding sentence shall be on the basis of a fiscal
year rather than calendar year.

 

(e)           Vacations.  Executive shall be entitled to five weeks paid
vacation in each calendar year, which vacation days shall be accrued ratably
during the calendar year and the number of which may be increased in accordance
with Company policies.  Executive shall also be entitled to all paid holidays
given by the Company to its executives.

 

4.             Termination.  Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

 

(a)           Death.  Executive’s employment hereunder shall terminate upon her 
death.

 

(b)           Disability.  If Executive is prevented from performing her  duties
hereunder by reason of any physical or mental incapacity that results in
Executive’s satisfaction of all requirements necessary to receive benefits under
the Company’s long-term disability plan due to a total disability, then, to the
extent permitted by law, Company may terminate the employment of Executive at or
after such time.  Nothing in this Subparagraph 4(b) shall be construed to waive
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

(c)           Termination by Company for Cause.  At any time during the Period
of Employment, the Company may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean:  (i) conduct by
Executive constituting a material act of willful misconduct in connection with
the performance of her  duties, including,

 

2

--------------------------------------------------------------------------------


 

without limitation, misappropriation of funds or property of the Company or any
of its affiliates other than the occasional, customary and de minimis use of
Company property for personal purposes; (ii) the commission by Executive of a
felony or any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud, or conduct by Executive that would reasonably be expected to result in
material injury to the Company if she were retained in her  position;
(iii) continued, willful and deliberate non-performance by Executive of her 
duties hereunder (other than by reason of Executive’s physical or mental
illness, incapacity or disability) which has continued for more than thirty (30)
days following written notice of such non-performance from the Company; (iv) a
breach by Executive of any of the provisions contained in Paragraph 7 of this
Agreement; (v) a violation by Executive of the Company’s employment policies
which has continued following written notice of such violation from the Company;
or (vi) willful failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials.

 

(d)           Termination Without Cause.  At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder without
Cause.  Any termination by the Company of Executive’s employment under this
Agreement which does not constitute a termination for Cause under Subparagraph
4(c) or result from the death or disability of Executive under Subparagraph
4(a) or (b) shall be deemed a termination without Cause; provided that,
Executive’s employment shall not be deemed terminated under this Subparagraph
4(d) if she remains employed by an affiliate of the Company.

 

(e)           Termination by Executive.  At any time during the Period of
Employment, Executive may terminate her  employment hereunder for any reason,
including but not limited to Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean that Executive has complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events: 
(i) a substantial diminution or other substantive adverse change, not consented
to by Executive, in the nature or scope of Executive’s responsibilities,
authorities, powers, functions or duties; (ii) an involuntary material reduction
in Executive’s Base Salary except for across-the-board reductions similarly
affecting all or substantially all management employees; (iii) a breach by the
Company of any of its other material obligations under this Agreement, or (iv) a
material change in the geographic location at which Executive must perform her 
services; provided that, a change in the employment of Executive to another
affiliate of Company does not in and of itself constitute “Good Reason.”  “Good
Reason Process” shall mean that (A) Executive reasonably determines in good
faith that a “Good Reason” event has occurred; (B) Executive notifies the
Company in writing of the occurrence of the Good Reason event within ninety (90)
days of the occurrence of such event; (C) Executive cooperates in good faith
with the Company’s efforts, for a period not less than thirty (30) days
following such notice, to modify Executive’s employment situation in a manner
acceptable to Executive and Company; (D) notwithstanding such efforts, one or
more of the Good Reason events continues to exist and has not been modified in a
manner acceptable to Executive; and (E) Executive terminates her  employment no
later than sixty (60) days after the end of the thirty-day cure period.  If the
Company cures the Good Reason event in a manner acceptable to Executive during
the thirty-day period, Good Reason shall be deemed not to have occurred.

 

3

--------------------------------------------------------------------------------


 

(f)            Notice of Termination.  Except for termination as specified in
Subparagraph 4(a), any termination of Executive’s employment by the Company or
any such termination by Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)           Date of Termination.  “Date of Termination” shall mean:  (i) if
Executive’s employment is terminated by her  death, the date of her  death;
(ii) if Executive’s employment is terminated on account of disability under
Subparagraph 4(b) or by the Company for Cause under Subparagraph 4(c), the date
on which Notice of Termination is given; (iii) if Executive’s employment is
terminated by the Company under Subparagraph 4(d), thirty (30) days after the
date on which a Notice of Termination is given; and (iv) if Executive’s
employment is terminated by Executive under Subparagraph 4(e), thirty (30) days
after the date on which a Notice of Termination is given.

 

5.             Compensation Upon Termination.

 

(a)           Termination Generally.  If Executive’s employment with the Company
is terminated for any reason during the Period of Employment, the Company shall
pay or provide to Executive (or to her  authorized representative or estate) any
earned but unpaid Base Salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits Executive may have under any Employee Benefit Plan of the Company,
including without limitation any benefits that may accrue on Executive’s
retirement from the Company, to the extent applicable (the “Accrued Benefit”).

 

(b)           Termination by the Company Without Cause or by Executive with Good
Reason.  If Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 4(d), or Executive terminates her  employment for Good
Reason as provided in Subparagraph 4(e), then the Company shall, through the
Date of Termination, pay Executive her  Accrued Benefit. The Company shall
within seven (7) days of the Date of Termination provide to Executive a general
release of claims in a form and manner satisfactory to the Company (the
“Release”).  If Executive signs the Release and delivers it to Company within
twenty-one (21) days of Executive’s receipt of the Release and does not revoke
it within seven (7) days thereafter:

 

(i)        Company shall pay Executive an amount equal to one times the sum of
Executive’s Base Salary and his/her Average Incentive Compensation (the
“Severance Amount”).  The Severance Amount shall be paid out in substantially
equal bi-weekly installments over twelve (12) months, in arrears beginning on
the first payroll date that occurs after thirty-five (35) days from the Date of
Termination.  Solely for the purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each bi-weekly payment is considered a
separate payment.  For purposes of this Agreement, “Average Incentive
Compensation” shall mean the average of the annual cash incentive compensation
under Subparagraph 3(b) received by Executive for the two (2) immediately
preceding fiscal years.  In no event shall “Average Incentive Compensation”
include any sign-on bonus, retention bonus or any other special bonus. 
Notwithstanding the foregoing, if Executive breaches any of the provisions
contained in

 

4

--------------------------------------------------------------------------------


 

Paragraph 7 of this Agreement, all payments of the Severance Amount shall
immediately cease.

 

(ii)       Subject to Executive’s copayment of premium amounts at the active
employees’ rate, continued participation in the Company’s group health, dental
and vision program for twelve (12) months; provided, however, that the
continuation of health benefits under this Subparagraph shall reduce and count
against Executive’s rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”).

 

(iii)      Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s termination of employment, Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment or benefit that Executive becomes entitled to under this
Agreement is considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (A) six months after Executive’s separation from service, or
(B) Executive’s death, and the initial payment shall include a catch-up amount
covering amounts that would otherwise have been paid during the first six-month
period but for the application of this Subparagraph 5(b)(iii).  The parties
intend that this Agreement will be administered in accordance with Section 409A
of the Code.  The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

6.             Change in Control Payment.  The provisions of this Paragraph 6
set forth certain terms of an agreement reached between Executive and the
Company regarding Executive’s rights and obligations upon the occurrence of a
Change in Control of Alkermes plc or any successor in interest to Alkermes plc
(“Alkermes”).  These provisions are intended to assure and encourage in advance
Executive’s continued attention and dedication to her  assigned duties and her 
objectivity during the pendency and after the occurrence of any such event. 
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Subparagraph 5(b) regarding the amount of severance pay and benefits upon a
termination of employment, if such termination of employment occurs within
twenty-four (24) months after the occurrence of the first event constituting a
Change in Control, provided that such first event occurs during the Period of
Employment.  These provisions shall terminate and be of no further force or
effect beginning twenty-four (24) months after the occurrence of a Change in
Control.

 

(a)           A “Change in Control” shall be deemed to have occurred upon the
occurrence of any one of the following events:

 

(i)            any “Person,” as such term is used in Sections 13(d) and 14(d) of
the United States Securities Exchange Act of 1934, as amended (the “Act”) (other
than Alkermes, any of its subsidiaries, or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
Alkermes or any of its

 

5

--------------------------------------------------------------------------------


 

subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Alkermes representing fifty percent
(50%) or more of the combined voting power of the Alkermes’ then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from Alkermes); or

 

(ii)             a majority of the members of the Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of such appointment or election; or

 

(iii)          the consummation of (A) any consolidation or merger of Alkermes
where the stockholders of Alkermes, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty percent (50%)
of the voting shares of the company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of Alkermes.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Alkermes that, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of shares of
Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from
Alkermes) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities,
then a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

(b)           Effect of a Change in Control.

 

(i)            If within twenty-four (24) months after a Change in Control
occurs, the Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 4(d) or the Executive terminates her  employment for
Good Reason as provided in Subparagraph 4(e), then, the Company shall pay
Executive a lump sum in cash on the Date of Termination equal to the sum of:

 

(A)  to the extent not theretofore paid, an amount equal to the Executive’s Base
Salary through the Date of Termination;

 

6

--------------------------------------------------------------------------------


 

 

(B)  an amount equal to the following formula:  A x (B ÷ 365); where A equals
Executive’s Average Incentive Compensation and B equals the number of days in
the current fiscal year through the Date of Termination; and

 

(C)  an amount equal to 1.5 times the sum of (I) Executive’s Base Salary (or
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (II) Executive’s Average Incentive Compensation; and

 

(ii)           Subject to Executive’s copayment of premium amounts at the active
employees’ rate, Executive shall continue to participate in the Company’s group
health, dental and vision program for eighteen (18) months; provided, however,
that the continuation of health benefits under this Section shall reduce and
count against Executive’s rights under COBRA.

 

(iii)          Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, Executive is considered a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment or
benefit that Executive becomes entitled to under this Agreement is considered
deferred compensation subject to interest, penalties and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable or
benefit shall be provided prior to the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

7.             Confidential Information, Nonsolicitation and Cooperation.

 

(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means information belonging to the Company or its
affiliates which is of value to the Company or its affiliates in the course of
conducting their business and the disclosure of which could result in a
competitive or other disadvantage to the Company or its affiliates. 
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company or its affiliates.  Confidential Information includes
information developed by Executive in the course of Executive’s employment by
the Company or its affiliates, as well as other information to which Executive
may have access in connection with Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Company or its affiliates has a business relationship.  Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of Executive’s duties under Subparagraph 7(b).

 

7

--------------------------------------------------------------------------------


 

(b)                                 Confidentiality.  Executive understands and
agrees that Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to all Confidential
Information.  At all times, both during Executive’s employment with the Company
or its affiliates and after its termination, Executive will keep in confidence
and trust all such Confidential Information, and will not use or disclose any
such Confidential Information without the written consent of the Company, except
as may be necessary in the ordinary course of performing Executive’s duties to
the Company or its affiliates.

 

(c)                                  Documents, Records, etc.  All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to Executive by the
Company or its affiliates or are produced by Executive in connection with
Executive’s employment will be and remain the sole property of the Company
and/or its affiliate.  Executive will return to the Company all such materials
and property as and when requested by the Company.  In any event, Executive will
return all such materials and property immediately upon termination of
Executive’s employment for any reason.  Executive will not retain with Executive
any such material or property or any copies thereof after such termination.

 

(d)                                 Nonsolicitation.  During the Period of
Employment and for six (6) months thereafter, Executive (i) will refrain from
directly or indirectly recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company or its affiliates
(other than terminations of employment of subordinate employees undertaken in
the course of Executive’s employment with the Company or its affiliates); and
(ii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Company or the Company’s affiliates.  However, nothing in this Subparagraph
7(d) will prohibit Executive from indirectly recruiting, soliciting, inducing or
influencing a person to leave employment with the Company or its affiliates
through the use of advertisements in trade journals and the like or from
discussing employment opportunities with such employees to the extent such
employees contact Executive first.  Executive understands that the restrictions
set forth in this Subparagraph 7(d) are intended to protect the Company’s and
its affiliates’ interests in their Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for such purpose.

 

(e)                                  Litigation and Regulatory Cooperation. 
During and after Executive’s employment, Executive shall cooperate fully with
the Company and its affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company or its affiliates which relate to events or occurrences
that transpired while Executive was employed by the Company or its affiliates. 
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company or its
affiliates at mutually convenient times.  During and after Executive’s
employment, Executive also shall cooperate fully with the Company and its
affiliates in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by the
Company or its affiliates.  The Company shall reimburse Executive for any

 

8

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of obligations pursuant to this Subparagraph 7(e).

 

(f)                                    Injunction.  Executive agrees that it
would be difficult to measure any damages caused to the Company and its
affiliates which might result from any breach by Executive of the promises set
forth in this Paragraph 7, and that in any event money damages would be an
inadequate remedy for any such breach.  Accordingly, subject to Paragraph 9 of
this Agreement, Executive agrees that if Executive breaches, or proposes to
breach, any portion of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company or its affiliates.

 

8.                                       Arbitration of Disputes.  Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof or otherwise arising out of Executive’s employment or the termination of
that employment (including, without limitation, any claims of unlawful
employment discrimination whether based on age or otherwise) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in Boston,
Massachusetts in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators.  In the event that any person or entity other than
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  This
Paragraph 8 shall be specifically enforceable.  Notwithstanding the foregoing,
this Paragraph 8 shall not preclude either party from pursuing a court action
for the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Paragraph 8.

 

9.                                       Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce Paragraphs 7 or
8 of this Agreement, the parties hereby consent to the jurisdiction of the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts.  Accordingly, with respect to
any such court action, Executive (i) submits to the personal jurisdiction of
such courts; (ii) consents to service of process; and (iii) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

10.                                 Integration.  This Agreement, the Deed of
Indemnification dated as of July 30, 2012, and the Employee Agreement with
respect to Inventions and Proprietary Information dated November 30, 2000
between the Company and Executive, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements between the parties with respect to any related subject matter. 
Notwithstanding the foregoing, except to the extent in conflict therewith, this
Agreement does not supersede the Employee Agreement with respect to Inventions
and Proprietary Information dated November 30, 2000 between Executive and the
Company.

 

9

--------------------------------------------------------------------------------


 

11.                                 Assignment; Successors and Assigns.  Neither
the Company nor Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party; provided that the Company may assign its rights
under this Agreement without the consent of Executive in the event that the
Company shall effect a reorganization, consolidate with or merge into any other
corporation, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon the Company and Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

 

12.                                 Enforceability. If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

13.                                 Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

14.                                 Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to Executive at the last address Executive has filed in
writing with the Company or, in the case of the Company, at its main offices,
attention Head of Human Resources, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.

 

15.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument referencing this Agreement signed by
Executive and by a duly authorized representative of the Company.

 

16.                                 Legal Expenses.  The Company agrees to
reimburse Executive, to the full extent permitted by law, for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) which
Executive may reasonably incur as a result of any contest of the validity or
enforceability of, or the Company’s liability under, any provision of this
Agreement, plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code; provided, however, that such payment
shall be made only if the Executive prevails on at least one material issue.

 

10

--------------------------------------------------------------------------------


 

17.                                 Governing Law.  This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of laws principles of such Commonwealth.  With respect to any disputes
concerning Federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.

 

18.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

ALKERMES, INC.

 

 

 

/s/ Madeline Coffin

 

By: Madeline Coffin

 

Title: VP, Human Resources

 

 

 

 

 

/s/ Rebecca J. Peterson

 

Rebecca J. Peterson

 

12

--------------------------------------------------------------------------------